Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (USP 5,589,563 newly cited).
In regard to claim 1, Ward et al. teach a resin, comprising a structure represented by general formulae (1) (see figure 1 reproduced below), 
wherein an end of the main-chain of said resin has a group consisting of alkyl groups having 10 or more (surface modifying end group SME - see columns 7-13).  

    PNG
    media_image1.png
    329
    624
    media_image1.png
    Greyscale

The possible combination of monomers described by the prior art cover a range of general formulas which is taken to overlap and therefore obviate the range of monomers covered by general formula (1) of the instant claims including various R1 and R2 groups (MPEP 2144.05). 
	In regard to claim 2, as the structure represented by the general formulae (1) above is the only component of the resin such obviates the claimed range (i.e. an amount of 50 mol% or more with respect to all structures contained in said resin, see Example 1).
In regard to claim 3, the prior art teaches various diamines making up the monomer of the general formula above which has various NH groups. 
In regard to claim 4-7, R' in the general formula (1), the bivalent aliphatic hydrocarbon group is a C4-C30 bivalent cyclic aliphatic hydrocarbon group containing an aromatic ring (see figure 1, columns 12 and 13 for various aromatic and cycloalkyls).
In regard to claim 8, 50 mol% or more of R2 is a group represented by the general formula (4) or (5) (this is the only R group shown in figure 1).
In regard to claims 9-12, as general formulas (2) and (3) are not positively required by the claims (as general formula (1) is present as noted above), further defining the R4 and R6 component does not distinguish from the prior art applied above as such components are not positively required.
	In regard to claims 13-17 and 19-22, the prior art teaches forming a non-woven (no weaving is described) sheet by casting a web (column 19, lines 11-36) of the resin described above into a porous membrane from a solvent mixture such as a mixture containing 50wt% dimethylacetoamide (column 17, lines 31-42) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such would be usable in a secondary battery and electric double layer capacitor as a person of ordinary skill in the art at the time of the invention would appreciate that battery and capacitors separator materials are porous polymer sheets with chemical resistance such as that porous membrane described by Ward et al. 
Claims 1-12, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Unitaka LTD (JP 2016-098458 newly cited, a machine translation of which is included).
In regard to claim 1, Unitaka LTD teaches a resin, comprising a structure represented by general formulae (1) (a polyamide comprising a monomer formed from an aliphatic diamine component, such as 1, 10 decane diamine and an aromatic carboxylic acid, such as terephthalic acid - see Example 1 paragraph 47 of machine translation, additional aromatic dicarboxylic acid components in paragraph 13 and diamine components in paragraph 14), wherein an end of the main-chain of said resin has a group consisting of alkyl groups having 10 or more (terminal group such as stearic acid - see paragraph 12 of machine translation).  The possible combination of monomers described by the prior art cover a range of general formulas which is taken to overlap and therefore obviate the range of monomers covered by general formula (1) of the instant claims including various R1 and R2 groups (MPEP 2144.05). 
	In regard to claim 2, as the structure represented by the general formulae (1) above is the only component of the resin (with the exception of a small amount of polymerization catalyst described in paragraph 29) such obviates the claimed range (i.e. an amount of 50 mol% or more with respect to all structures contained in said resin, see Example 1).
In regard to claim 3, the prior art teaches various diamines making up the monomer of the general formula in paragraph 14 which obviate the presence of X being additional NH groups. 
	In regard to claim 4, R1 is a C4-C30 bivalent aliphatic hydrocarbon group such as those bivalent aliphatic hydrocarbons described in paragraph 13-15.
In regard to claim 5-7, R' in the general formula (1), the bivalent aliphatic hydrocarbon group is a C4-C30 bivalent cyclic aliphatic hydrocarbon group containing an aromatic ring (paragraph 15, cycloaliphatic diamines such as 4,4'-diaminodiphenylmethane; paragraph 13 describes aromatic dicarboxylic acids such as terephthalic acid).
In regard to claim 8, 50 mol% or more of R2 is a group represented by the general formula (4) or (5) (see paragraph 13, such as 90 mol% or more terephthalic acid).
In regard to claims 9-12, as general formulas (2) and (3) are not positively required by the claims (as general formula (1) is present as noted above), further defining the R4 and R6 component does not distinguish from the prior art applied above as such components are not positively required.
	In regard to claims 17 and 19-22, the prior art teaches forming a non-woven sheet by melt spinning (paragraph 33 and 48) the resin described above into a battery separator (paragraph 42) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a separator would be usable in a secondary battery and electric double layer capacitor as battery and capacitors separator materials are generally interchangeable.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Unitaka LTD (JP 2016-098458 newly cited, a machine translation of which is included) as applied to claim 1 above, and further in view of Hwang et al. (US Pub 2015/0132632 newly cited)
In regard to claims 13-16 and 18, Unitaka LTD teaches the resin composition which is melt spun into a nonwoven battery separator as applied above but does not disclose dissolving in a solvent for electrospinning.  However, Hwang et al. teach a similar nonwoven resin battery separator from an engineered polyamide resin (paragraph [0008-0012]) and the desirability to dispose the resin in a solvent to form a compound such as 75wt% dimethylacetoamide (DMAC) for electrospinning, and electrospinning the resin containing compound into a battery separator (paragraphs [0045-0047, 0054]) because such forms a battery separator with controllable size filaments and excellent mechanical and chemical properties (paragraphs [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the resin described by Unitaka LTD in a solvent for electrospinning as such creates a nonwoven battery separator with optimized properties as taught by Hwang et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 2015/0352767.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723